DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1,3-7, 9-13, 15-19, 21-23 have been considered but are moot in view of new ground of rejection.
	Applicant argues that the amendments and new claim do not introduce new matter (page 10). This argument is respectfully traversed.
	The original-filed application does not mention or define “single video format”. Instead, Fig. 4 and its corresponding description in the specification describes each variant stream 1, 2, 3 has three playlists (i.e., Playlist 1, playlist 2, playlist 3). Segment durations (2 seconds) in playlist 1 is different from segment durations (4 seconds) in playlist 2 and also is different from segment durations (8 seconds) in playlist 3. Fig. 4 describes all segments in a variant stream has same quality (e.g., quality of segments in Variant Stream 1 are HQ). However, the original specification does not have any description that quality is video format. Therefore, the specification does not have support for limitation “…the first variant stream comprises a single video format” as recited in claim 1, line 3 and other independent claims.
segments having a single maximum segment duration…, wherein each of the single maximum segment durations represents a different maximum segment duration …, wherein the second playlist comprises the first maximum segment duration as the only maximum segment duration for the second playlist…” as recited in claim 1 and other independent claims. In facts, as illustrated in Fig. 4 and its corresponding description in the specification, each playlist having plurality of segments with fixed duration (playlist 1 having plurality of segment with duration of 2 seconds, playlist 2 has plurality of segments with fixed duration of 4 second, playlist 3 having a plurality of segments with durations of 8 seconds). 
	In addition, the specification does not have support for limitation “at least one of the respective playlists comprises a variable grouping of segments including a first segment duration that is shorter in length than a second segment duration, and wherein the first, shorter, segment duration is used for at least one of …” as recited in each of new claims 21-23. Again, Fig. 4 discloses each playlist comprises segments of fixed duration (i.e., each segment in playlist 1 has a fixed duration of 2 second, each segment in playlist 2 has a fixed duration of 4 seconds…) and paragraph 0019 describe “the variable grouping of segments is used to provide shorter segment durations at media playback startup and seek points”, para. 0021 describes “For example, a first type of client device may have optional playback using shorter maximum segment durations...” . Para. 0062 describes “variable segment duration groups make use of segment fluidity to combine shorter duration segments into longer duration segments in real time…” However, none of these paragraphs nor the entire specification describes the variable 
	In addition to the specification does not have support for amended limitations as discussed above, the claim limitations recited in the claims are indefinite and/or the claim boundaries are unknown. For example, independent claim 1 and other independent claims recites limitation “wherein each of the single maximum segment durations includes a maximum time duration for playlist segment of its respective playlist, wherein each of the single maximum segment durations represents a different maximum segment duration of the identified respective maximum segment durations…” it is unclear how a single maximum segment with “durations”. Does Applicant want to claim that each maximum segment duration in a playlist comprises segments, each of the segments has a fixed maximum segment duration?
	Furthermore, each of new claims 21-23 depends on independent claim 1, 7, 13 respectively. Each of independent 1, 7, 13 recites limitation including “each respective playlist comprises segments having a single maximum segment duration” (for example, claim 1, lines 8-9), claim 21 depends on claim 1 but recites limitation “at least one of the respective playlists comprises a variable grouping of segments including a first segment duration that is shorter in length than a second segment duration…” . The limitation of playlist “comprises a variable groups of segments including a first segment duration that is shorter in length than a second segment duration” recited in claim 21 conflicts with limitation “playlist comprises segments having a single maximum segment duration” and therefore, Claims 23-27 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	With respect to Applicant’s argument that during the March 3, 2022 Examiner Interview, the Examiner indicated that the discussed amendments to the independent claims would likely overcome the pending rejection (page 11), Examiner notices that as indicated in the Interview Summary, “no agreement was reached” during the Examiner Interview on March 3, 2022. Instead, During the interview, proposed amendment was discussed and Examiner’s (see proposed amendment in “OA. Appendix” dated 03/08/2022) and Examiner’s explained the reason that the proposed claims do no overcome the combination of prior art. During the Interview, Applicant and Examiner also discussed incorporating features in Fig. 4. into the claims but no agreement was reached. In addition, the current claims do not incorporate features in Fig. 4 as discussed during the Interview. 
	Although the prior art used in the non-final rejection could still be used to reject the current amended claims, the prior art rejection is not used in this office action since the claim limitations are not clear and/or understandable and/or the specification does not have support for the amended and/or new limitations recited in the claims. Examiner will consider the prior art including May in view of Walker references once the claims 
	For the concept of first segment shorter as recited in claims 21-23, see the teaching in for example, US 7565681; US 20190069039 (para. 0060-0061, 0063).

For the reasons given above, rejections of claims 1,3-7, 9-13, 15-19, 21-23 are discussed below. 
	Claims 2, 8, 14 and 20 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,3-7, 9-13, 15-19, 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 7, 13 contain subject matter such as “…single video format….”, “each respective playlist comprises segments having a single maximum segment duration…, wherein each of the single maximum segment durations only maximum segment duration for the second playlist…” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The original-filed application does not mention or define “single video format”. Instead, Fig. 4 and its corresponding description in the specification describes each variant stream 1, 2, 3 has three playlists (i.e., Playlist 1, playlist 2, playlist 3). Segment durations (2 seconds) in playlist 1 is different from segment durations (4 seconds) in playlist 2 and also is different from segment durations (8 seconds) in playlist 3. Fig. 4 describes all segments in a variant stream has same quality (e.g., quality of segments in Variant Stream 1 are HQ). However, the original specification does not have any description that quality is video format. Therefore, the specification does not have support for limitation “…the first variant stream comprises a single video format” as recited in claim 1, line 3 and other independent claims.
	The specification neither support to limitation of “each respective playlist comprises segments having a single maximum segment duration…, wherein each of the single maximum segment durations represents a different maximum segment duration …, wherein the second playlist comprises the first maximum segment duration as the only maximum segment duration for the second playlist…” as recited in claim 1 and other independent claims. In facts, as illustrated in Fig. 4 and its corresponding description in the specification, each playlist having plurality of segments with fixed duration (playlist 1 having plurality of segment with duration of 2 seconds, playlist 2 has 

Claims 21-23 recites limitation “at least one of the respective playlists comprises a variable grouping of segments including a first segment duration that is shorter than a second segment duration, and wherein the first, shorter, segment duration is used for at least one of…” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Again, Fig. 4 discloses each playlist comprises segments of fixed duration (i.e., each segment in playlist 1 has a fixed duration of 2 second, each segment in playlist 2 has a fixed duration of 4 seconds…) and paragraph 0019 describe “the variable grouping of segments is used to provide shorter segment durations at media playback startup and seek points”, para. 0021 describes “For example, a first type of client device may have optional playback using shorter maximum segment durations...” . Para. 0062 describes “variable segment duration groups make use of segment fluidity to combine shorter duration segments into longer duration segments in real time…” However, none of these paragraphs nor the entire specification describes the variable duration with shorter duration segments are comprised/included in at least one of the respectively playlists. Therefore, the specification does not have support for limitation of “wherein at least one of the respective playlists comprises a variable grouping of segments including a first segment duration that is shorter in length than a second segment duration…” as recited in new claims 21-23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1,3-7, 9-13, 15-19, 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	independent claims 1, 7, 13, each recites limitation such as “wherein each of the single maximum segment durations includes a maximum time duration for playlist segment of its respective playlist, wherein each of the single maximum segment durations represents a different maximum segment duration of the identified respective maximum segment durations…” is indefinite because it is unclear how a single maximum segment with “durations”. The claim boundaries for these limitations are unknown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 21-23 depends on independent claim 1, 7, 13 respectively. Each of independent 1, 7, 13 recites limitation including “each respective playlist comprises segments having a single maximum segment duration” (for example, claim 1, lines 8-9), claim 21 depends on claim 1 but recites limitation “at least one of the respective playlists comprises a variable grouping of segments including a first segment duration that is shorter in length than a second segment duration…”. The limitation of playlist “comprises a variable groups of segments including a first segment duration that is shorter in length than a second segment duration” recited in claim 21 conflicts with limitation “playlist comprises segments having a single maximum segment duration” and therefore, claims 21-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Jones (US 20150256906) discloses method and apparatus for distributing a media content service.
Ramamurthy et al. (US 20140143440) discloses method and apparatus for streaming media content to client devices.
Czeck, Jr. et al. (US 20170085933) discloses advertising detection in adaptive bitrate streaming.
Phillips (US 20190069039) discloses system and method for effectuating selective ABR segment delivery for ABR bandwidth control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 22, 2022